PER CURIAM.
The court below found that there was a collision as alleged, and we are not disposed to disturb that finding. We also accept the finding below that there was negligence on the part of the bargemaster, and are of opinion that his negligence was greater than claimant’s. We also agree that, had prompt steps been taken to either beach or siphon the Farrell, there would have been no serious result.
 We cannot agree that the negligence of claimant’s tug was or could be “merged” in the subsequent and greater negligence of libelant’s bargemaster. There is no such thing as a merger of this kind.
We hold it shown that the Rose’s negligence caused a slight collision, the result of which (according to the only testimony of record) could have been repaired for not over $202, and that, but for the subsequent negligence of the bargee, there would have been no such loss as is asserted in'the libel, viz. upwards of $8,000.
Thus we have two sets of damages, one proximately caused by fault imputable to libelant, the other by fault imputable to claimant. But there is difficulty in stating exactly the amounts of these different damages.
There has been an inclination to take the easiest way out of such difficulties, and divide damages, or give half damages, as might be appropriate. The Silvia (D. C.) 2 F.(2d) 305. But there is no hard and fast rule. We have recognized that even “novel” damage divisions may, if equitable, be looked upon with favor. The Little Silver, 84 F. 508, at page 512, 28 C. C. A. 476. In this case we think it is possible, on the proofs as they stand, to say that libelant’s prima facie damage is not over $202. That damage has been shown a good deal more clearly than was a considerably larger loss recognized in The Transfer No. 8 (D. C.) 88 F. 551, a decision of Brown, District Judge, of which we approve.
The decree is set aside, with costs, if earned as below indicated, and the cause remanded to the lower court, with directions at the option of libelant to pursue one of the following courses:
*918(1) Enter a decree for $202, with interest and the costs of both courts; or
(2) Refer the cause to a commissioner, with directions that, if libelant fails to prove collision damage exclusive of demurrage in excess of $202, he shall recover no more than the amount of damage so proven, without interest, and without costs, in either court.